In a proceeding pursuant to CPLR article 78 to review respondent’s determination, dated November 17, 1975, which, after a hearing at which petitioner pleaded "No Contest” to certain charges, suspended its retail liquor store license for a stated period and imposed a bond forfeiture of $1,000, petitioner appeals from a judgment of the Supreme Court, Kings County, dated April 7, 1976, which dismissed the proceeding. Judgment affirmed, with $50 costs and disbursements. While the penalty imposed was extremely severe, it was not so disproportionate to the offenses charged as to shock one’s sense of justice (Matter of Stolz v Board of Regents of Univ. of State of N. Y, 4 AD2d 361). The scope of review in matters of this nature is very narrow, since a reviewing court must accord great weight to the determination of the administrative agency which imposed the penalty (Matter of Ahsaf v Nyquist, 37 NY2d 182; Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, Acting P. J., Martuscello, Cohalan, Margett and Shapiro, JJ., concur.